Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
While the examiner notes the same prior art as that of the previous non-final rejection, the prior art is either being expanded upon due to the amendments or being applied differently than in the previous non-final rejection.

Regarding applicant’s IDS correction for US10,781,470 filed 8/18/2022, while US10,781,470A1 was not considered in the IDS of 7/22/2020, the corrected document US10,781,470B2 filed 8/18/2022 is considered. 
 
Applicant’s arguments, see page 10 to 11, filed 8/18/2022, with respect to 35 U.S.C 112(a) for claims 1 and 10 have been fully considered and are moot in light of the recent amendments to the claims.  The rejection of 6/15/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 11, filed 8/18/2022, with respect to 35 U.S.C 112(a) for claims 10-18 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 6/15/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see page 11-12, filed 8/18/2022, with respect to 35 U.S.C 112(b) for claims 1-18 have been fully considered and are moot in light of the recent amendments to the claims.  The rejections of 6/15/2022 has been withdrawn because the claims were amended. 

Applicant’s arguments, see pages 12 and 13, filed 8/18/2022, with respect to the rejection(s) of claim(s) 1-18 under 35 U.S.C 103 have been fully considered and in light of the amendments of 8/18/2022 are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US20060059683A1 Catalogna in view of US20130307261A1 Steck.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20060059683A1 Catalogna (hereinafter “Catalogna”) in view of US20130307261A1 Steck (hereinafter “Steck”). 
Regarding claim 1, Catalogna teaches, except where struck through, An exhaust system (abstract), comprising: an exhaust system component having a probe socket (aperture 16) connection surface with a surface geometry deviating from a plane (fig. 3, 4, 5, 6, and 7); a probe socket (draw form 10), the probe socket comprising: a hollow cylindrically configured first body (hego boss 20) with a first body internal diameter (fig. 6 and 7), the first body having a first planar circular ring surface on a first end face and having a second end face (see fig below); .  Catalogna does not teach and a second body, having a planar circular ring surface at a first end thereof and having a passage with a second body internal diameter within the planar circular ring surface thereof, the second body internal diameter being equal to or greater than the first body internal diameter, the first body with the second end face thereof being in contact with the planar circular ring surface at the first end of the second body and being connected to the second body by means of a weld seam extending circumferentially around the first body, the second end of the second body, for providing a gastight connection of the second body of the probe socket to the probe socket connection surface, having a shape adapted to the surface geometry of the probe socket connection surface and being in flat contact with the probe socket connection surface of the exhaust system component.  Steck teaches, and a second body (support section 24), having a planar circular ring surface at a first end thereof and having a passage with a second body internal diameter within the planar circular ring surface thereof (fig. 3), the second body internal diameter being equal to or greater than the first body internal diameter (fig. 3, kAa), the first body with the second end face thereof being in contact with the planar circular ring surface at the first end of the second body and being connected to the second body by means of a weld seam extending circumferentially around the first body (brazing material 26, fig. 3), the second end of the second body, for providing a gastight connection of the second body of the probe socket to the probe socket connection surface (par. 43), having a shape adapted to the surface geometry of the probe socket connection surface and being in flat contact with the probe socket connection surface of the exhaust system component (fig. 3; component 10 interface to support section 24).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Catalogna reference, to include and a second body, having a planar circular ring surface at a first end thereof and having a passage with a second body internal diameter within the planar circular ring surface thereof, the second body internal diameter being equal to or greater than the first body internal diameter, the first body with the second end face thereof being in contact with the planar circular ring surface at the first end of the second body and being connected to the second body by means of a weld seam extending circumferentially around the first body, the second end of the second body, for providing a gastight connection of the second body of the probe socket to the probe socket connection surface, having a shape adapted to the surface geometry of the probe socket connection surface and being in flat contact with the probe socket connection surface of the exhaust system component, as suggested and taught by Steck, for the purpose of providing the advantage that that the opening is completely covered by the compensation element and that sufficient overlap is available at the edge of the opening (par. 18).

    PNG
    media_image1.png
    445
    496
    media_image1.png
    Greyscale


Regarding claim 2, Catalogna teaches, wherein: the second end face of the first body has a second planar circular ring surface with an outer side with a circumferential elevation (protrusion 30; see fig. below); flat circular ring surface at the first end of the second body has a flatness of 0.2 mm, the flatness corresponding to a maximum axial deviation of two points of the flat circular ring surface at the first end of the second body with respect to an axis surrounded by the flat circular ring surface at the first end of the second body (Catalogna discloses the claimed invention except for flat circular ring surface at the first end of the second body has a flatness of 0.2 mm, the flatness corresponding to a maximum axial deviation of two points of the flat circular ring surface at the first end of the second body with respect to an axis surrounded by the flat circular ring surface at the first end of the second body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a flatness specification, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a flatness of 0.2 mm,  the flatness corresponding to a maximum axial deviation of two points of the flat circular ring surface at the first end of the second body with respect to an axis surrounded by the flat circular ring surface at the first end of the second body for the purpose of such flat portions assist in mounting components to tubes, these flat portions can often be deformed during secondary forming operations or construction of the finished product in par. 3 of Catalogna); .  Catalogna does not teach the second body has an external diameter that is equal to or greater than an external diameter of the first body; and the first and second bodies are arranged in relation to one another in an assembled state such that the first and second bodies are in contact with one another in an area of the circumferential elevation and of the flat circular ring surfaces and are welded together with the circumferential weld seam.  Steck teaches, the second body has an external diameter that is equal to or greater than an external diameter of the first body (fig. 3, kAa minus Ra); and the first and second bodies are arranged in relation to one another in an assembled state such that the first and second bodies are in contact with one another in an area of the circumferential elevation and of the flat circular ring surfaces and are welded together with the circumferential weld seam (fig. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Catalogna reference, to include the second body has an external diameter that is equal to or greater than an external diameter of the first body; and the first and second bodies are arranged in relation to one another in an assembled state such that the first and second bodies are in contact with one another in an area of the circumferential elevation and of the flat circular ring surfaces and are welded together with the circumferential weld seam, as suggested and taught by Steck, for the purpose of providing the advantage that that the opening is completely covered by the compensation element and that sufficient overlap is available at the edge of the opening (par. 18).

Regarding claim 3, Catalogna teaches, wherein the second end face of the first body has a section at which first body internal diameter is smaller than or equal to the second body internal diameter (see fig below).

    PNG
    media_image2.png
    678
    729
    media_image2.png
    Greyscale



Regarding claim 4, Catalogna teaches, wherein the section protrudes into the passage of the second body (see fig below).  

    PNG
    media_image3.png
    810
    872
    media_image3.png
    Greyscale


Regarding claim 5, Steck teaches, wherein: the second body transitions from the flat circular ring surface into a hollow cylindrically configured area; and the second end of the second body is configured such that a closing surface of the second end is located in a plane that is not parallel to the flat circular ring surface (fig. 3 teaches the transition as being between kAi and do).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Catalogna reference, such that wherein: the second body transitions from the flat circular ring surface into a hollow cylindrically configured area; and the second end of the second body is configured such that a closing surface of the second end is located in a plane that is not parallel to the flat circular ring surface, as suggested and taught by Steck, for the purpose of providing the advantage that These geometric relationships result in that the support section 24 rests fully on the portion 18 around the opening 12 of the component 10 when the compensation element 20 is arranged between the pipe 14 and the component 10 (par. 34).

Regarding claim 6, Steck teaches, wherein the second body transitions from the flat circular ring surface at the first end thereof into an arched or partially cylindrically configured area at the second end thereof (fig. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Catalogna reference, such that wherein the second body transitions from the flat circular ring surface at the first end thereof into an arched or partially cylindrically configured area at the second end thereof, as suggested and taught by Steck, for the purpose of providing the advantage that These geometric relationships result in that the support section 24 rests fully on the portion 18 around the opening 12 of the component 10 when the compensation element 20 is arranged between the pipe 14 and the component 10 (par. 34).

Regarding claim 7, Catalogna teaches, wherein the flat circular ring surface at the first end of the second body is finished with a planishing process (par. 23 teaches subsequent forming operations, such as swaging, so as to maintain the flat portion 14 substantially free from deformation which is analogous to planishing).  

Regarding claim 8, Catalogna and Steck disclose the claimed invention except for wherein the first body is configured as a turned part consisting of steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose steel as a material, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose steel for the purpose that permits formation of the draw-form 10, and is preferably composed of metal material (Catalogna par. 22).

Regarding claim 9, Catalogna and Steck disclose the claimed invention except for wherein the second body is configured as a deep-drawn part consisting of sheet metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a deep draw process, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose steel for the purpose that permits formation of the draw-form 10, and is preferably composed of metal material (Catalogna par. 22).

Regarding claim 10, Catalogna teaches, except where struck through, A process for making an exhaust system (abstract), the process comprising the steps of: providing an exhaust system component having a probe socket connection surface (draw form 10) with a surface geometry deviating from a plane (fig. 7); forming a hollow cylindrically configured first body (hego boss 20) and connecting the second body to the exhaust system component by welding (par. 5; par. 22; par. 25).  Catalogna does not teach of a probe socket having a first body internal diameter, the first body having a first planar circular ring surface on a first end face and having a second end face; forming a second body of the probe socket with a passage with a second body internal diameter at a flat circular ring surface at a first end thereof and with, a second end, the second body internal diameter being equal to or greater than the first body internal diameter; configuring the second end of the second body such as to have a shape adapted to the surface geometry of the probe socket connection surface for providing a gastight connection of the second body of the probe socket to the probe socket connection surface; placing the first body and the second body in contact with one another in an area of the second end face of the first body and of the flat circular ring surface at the first end of the second body; welding the contacting first body and the second body to one another with a weld seam extending circumferentially around the first body such that the first and second bodies are gastight connected to one another; positioning the second end of the second body such as to be in flat contact with the probe socket connection surface; and connecting the second body to the exhaust system component by welding.  Steck teaches, of a probe socket (pipe 14) having a first body internal diameter (fig. 3, kAa), the first body (pipe 14) having a first planar circular ring surface on a first end face and having a second end face (fig. 3); forming a second body of the probe socket with a passage with a second body internal diameter at a flat circular ring surface at a first end thereof and with (fig. 3), a second end, the second body internal diameter being equal to or greater than the first body internal diameter (fig. 3, kAa); configuring the second end of the second body such as to have a shape adapted to the surface geometry of the probe socket connection surface for providing a gastight connection of the second body of the probe socket to the probe socket connection surface (fig. 3; par. 43); placing the first body and the second body in contact with one another in an area of the second end face of the first body and of the flat circular ring surface at the first end of the second body (par. 34); welding the contacting first body and the second body to one another with a weld seam extending circumferentially around the first body such that the first and second bodies are gastight connected to one another (par. 38 to 43); positioning the second end of the second body such as to be in flat contact with the probe socket connection surface (fig. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Catalogna reference, to include of a probe socket having a first body internal diameter, the first body having a first planar circular ring surface on a first end face and having a second end face; forming a second body of the probe socket with a passage with a second body internal diameter at a flat circular ring surface at a first end thereof and with, a second end, the second body internal diameter being equal to or greater than the first body internal diameter; configuring the second end of the second body such as to have a shape adapted to the surface geometry of the probe socket connection surface for providing a gastight connection of the second body of the probe socket to the probe socket connection surface; placing the first body and the second body in contact with one another in an area of the second end face of the first body and of the flat circular ring surface at the first end of the second body; welding the contacting first body and the second body to one another with a weld seam extending circumferentially around the first body such that the first and second bodies are gastight connected to one another; positioning the second end of the second body such as to be in flat contact with the probe socket connection surface, as suggested and taught by Steck, for the purpose of providing the advantage that that the opening is completely covered by the compensation element and that sufficient overlap is available at the edge of the opening (par. 18).

Regarding claim 11, Catalogna teaches, wherein: the first body is turned from steel (It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose steel as a material, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose steel for the purpose that permits formation of the draw-form 10, and is preferably composed of metal material (par. 22); Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 135 USPQ 31), which forms a hollow cylinder with planar circular ring surfaces at both ends (see fig. below), wherein a circumferential elevation (protrusion 30), which has a shape of an equilateral triangle in cross section (see fig. below), is formed on one of the circular ring surfaces (see fig. below); the second body is prepared as a sintered or forged component (It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose steel as a material, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose a sintered or forged component for the purpose that permits formation of the draw-form 10, and is preferably composed of metal material (par. 22); Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 135 USPQ 31); the circular ring surface of the second body  has a flatness of 0.2 mm (Catalogna discloses the claimed invention except for flat circular ring surface at the first end of the second body has a flatness of 0.2 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a flatness specification, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose a flatness of 0.2 mm,  for the purpose of such flat portions assist in mounting components to tubes, these flat portions can often be deformed during secondary forming operations or construction of the finished product in par. 3 of Catalogna) prepared by a planishing method at the first end (par. 23 teaches subsequent forming operations, such as swaging, so as to maintain the flat portion 14 substantially free from deformation which is analogous to planishing it is obvious to use the method of Catalogna on the second body of Steck), the flatness corresponding to a maximum axial deviation of two points of the flat circular ring surface at the first end of the second body with respect to an axis surrounded by the flat circular ring surface at the first end of the second body (Catalogna discloses the claimed invention except for the flatness corresponding to a maximum axial deviation of two points of the flat circular ring surface at the first end of the second body with respect to an axis surrounded by the flat circular ring surface at the first end of the second body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a flatness specification, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose the flatness corresponding to a maximum axial deviation of two points of the flat circular ring surface at the first end of the second body with respect to an axis surrounded by the flat circular ring surface at the first end of the second body for the purpose of such flat portions assist in mounting components to tubes, these flat portions can often be deformed during secondary forming operations or construction of the finished product in par. 3 of Catalogna); the first and second bodies are arranged such that the circumferential elevation is in contact with the flat circular ring surface of the second body (see fig. below); and the first and second bodies are welded to one another by means of capacitor discharge welding (par. 25 teaches welding the HEGO boss 20 to draw form 10, this is done circumneutral around the HEGO boss and is in the same manner as the specification of the instant application par. 37 it is obvious to one of ordinary skill in the art to use the first body and flat circular ring surface of Catalogna to weld to the second body of Steck).  Steck teaches, the second body (compensation element 20 support section 24) is prepared as a sintered or forged component (par. 35; It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose steel as a material, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose a sintered or forged component for the purpose that the compensation element 20 is produced, for example, by reshaping from a suitable metal that is well suited to be inductively heated (par. 35); Examiner wishes to point out that in order to be entitled weight in method claims, the recited structure limitations therein must affect the method in a manipulative sense, and not amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 135 USPQ 31).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Catalogna reference, to include the second body, as suggested and taught by Steck, for the purpose of providing the advantage that All such deviations can be compensated by the use of a compensation element 20 (par. 27).

    PNG
    media_image4.png
    673
    714
    media_image4.png
    Greyscale



Regarding claim 12, Catalogna teaches wherein the second end face of the first body has a section at which first body internal diameter is smaller than or equal to the second body internal diameter (see fig. below).  

    PNG
    media_image5.png
    810
    872
    media_image5.png
    Greyscale



Regarding claim 13, Catalogna teaches wherein the section protrudes into the passage of the second body (see fig. below).  

    PNG
    media_image3.png
    810
    872
    media_image3.png
    Greyscale


Regarding claim 14, Steck teaches, wherein: the second body transitions from the flat circular ring surface into a hollow cylindrically configured area; and the second end of the second body is configured such that a closing surface of the second end is located in a plane that is not parallel to the flat circular ring surface (fig. 3 teaches the transition as being between kAi and do).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Catalogna reference, such that wherein: the second body transitions from the flat circular ring surface into a hollow cylindrically configured area; and the second end of the second body is configured such that a closing surface of the second end is located in a plane that is not parallel to the flat circular ring surface, as suggested and taught by Steck, for the purpose of providing the advantage that These geometric relationships result in that the support section 24 rests fully on the portion 18 around the opening 12 of the component 10 when the compensation element 20 is arranged between the pipe 14 and the component 10 (par. 34).
  
Regarding claim 15, Steck teaches, wherein the second body transitions from the flat circular ring surface into an arched or partially cylindrically configured area (fig. 3).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Catalogna reference, such that wherein the second body transitions from the flat circular ring surface into an arched or partially cylindrically configured area as suggested and taught by Steck, for the purpose of providing the advantage that These geometric relationships result in that the support section 24 rests fully on the portion 18 around the opening 12 of the component 10 when the compensation element 20 is arranged between the pipe 14 and the component 10 (par. 34).

Regarding claim 16, Catalogna teaches, wherein the flat circular ring surface of the second body is finished with a planishing process (par. 23 teaches subsequent forming operations, such as swaging, so as to maintain the flat portion 14 substantially free from deformation which is analogous to planishing).  


Regarding claim 17, Catalogna and Steck disclose the claimed invention except for wherein the first body is configured as a turned part consisting of steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose steel as a material, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose steel for the purpose that permits formation of the draw-form 10, and is preferably composed of metal material (Catalogna par. 22).

Regarding claim 18, Catalogna and Steck disclose the claimed invention except for wherein the second body is configured as a deep-drawn part consisting of sheet metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a deep draw process, since it has been held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  One would have been motivated to choose steel for the purpose that permits formation of the draw-form 10, and is preferably composed of metal material (Catalogna par. 22).

Regarding claim 19, Catalogna teaches, except where struck through, An exhaust system (abstract), comprising: an exhaust system component having a probe socket (aperture 16) connection surface with a surface geometry deviating from a plane (fig. 3, 4, 5, 6, and 7); a probe socket (draw form 10), the probe socket comprising: a hollow cylindrically configured first body (hego boss 20) with a first body internal diameter (fig. 6 and 7), the first body having a first planar circular ring surface on a first end face and having a second end face (see fig below); .  Catalogna does not teach and a second body having a planar circular ring surface at a first end thereof and having a passage with a second body internal diameter within the planar circular ring surface thereof, the second body internal diameter being equal to or greater than the first body internal diameter, the first body with the second end face thereof being in contact with the planar circular ring surface at the first end of the second body and being connected to the second body by means of a weld seam extending circumferentially around the first body, the second end of the second body, for providing a gastight connection of the second body of the probe socket to the probe socket connection surface, having a shape adapted to the surface geometry of the probe socket connection surface and being in flat contact with the probe socket connection surface of the exhaust system component, at least a portion of the second body being located between the first body and the exhaust system component.  Steck teaches, and a second body (support section 24) having a planar circular ring surface at a first end thereof and having a passage with a second body internal diameter within the planar circular ring surface thereof (fig. 3), the second body internal diameter being equal to or greater than the first body internal diameter (fig. 3, kAa), the first body with the second end face thereof being in contact with the planar circular ring surface at the first end of the second body and being connected to the second body by means of a weld seam extending circumferentially around the first body (brazing material 26, fig. 3), the second end of the second body, for providing a gastight connection of the second body of the probe socket to the probe socket connection surface (par. 43), having a shape adapted to the surface geometry of the probe socket connection surface and being in flat contact with the probe socket connection surface of the exhaust system component, at least a portion of the second body being located between the first body and the exhaust system component (fig. 3; component 10 interface to support section 24).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Catalogna reference, to include and a second body having a planar circular ring surface at a first end thereof and having a passage with a second body internal diameter within the planar circular ring surface thereof, the second body internal diameter being equal to or greater than the first body internal diameter, the first body with the second end face thereof being in contact with the planar circular ring surface at the first end of the second body and being connected to the second body by means of a weld seam extending circumferentially around the first body, the second end of the second body, for providing a gastight connection of the second body of the probe socket to the probe socket connection surface, having a shape adapted to the surface geometry of the probe socket connection surface and being in flat contact with the probe socket connection surface of the exhaust system component, at least a portion of the second body being located between the first body and the exhaust system component, as suggested and taught by Steck, for the purpose of providing the advantage that that the opening is completely covered by the compensation element and that sufficient overlap is available at the edge of the opening (par. 18).

    PNG
    media_image1.png
    445
    496
    media_image1.png
    Greyscale


Regarding claim 20, Catalogna teaches, wherein the probe socket connection surface defines an outer surface of the exhaust system component (abstract; claims 11 to 18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 6 a.m to 2:00 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761      

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761